 1                                   UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                      ***
 4       RAMON MURIC-DORADO,                                       Case No. 2:18-cv-1184-JCM-EJY
 5                         Plaintiff,
 6            v.                                                                ORDER

 7       LAS VEGAS METROPOLITAN POLICE
         DEPARTMENT, et al,
 8
                          Defendants.
 9

10           Before the Court is Plaintiff’s Second Motion to Substitute True Names for Doe Defendants
11   in Accordance with Courts [sic] Order ECF No. 126 (ECF No. 131). The Court has considered
12   Plaintiff’s Motion, Defendants’ Opposition (ECF No. 142), and Plaintiff’s Reply (ECF No. 147).
13   Plaintiff’s Motion complies with Court’s Order, but also seeks to add new defendants to various
14   causes of action. ECF No. 131. Plaintiff also asks the Court to clarify its Order regarding Count 12.
15   I.      Discussion
16           A.      Clarification of the Court’s Order Regarding Count 12.
17           Plaintiff states he is unclear whether the Court is aware that numerous additionally named
18   individuals were allegedly assigned to the Classification Committee and were not previously
19   identified. These individuals include David Gonzalez, Sergeant Steven Albright, Sergeant Epeneter,
20   Sergeant Seciliano, Sergeant Ronald Rodriguez, Sergeant Oscar Martinez, and Jonathan Clark. 1
21           However, other than stating these individuals were members of the Classification
22   Committee, apparently at some point in time, Plaintiff does not allege they were members when
23   events about which he complains occurred or whether they were involved in any decisions pertaining
24   to Plaintiff. Plaintiff also does not otherwise allege facts that sufficiently state a Fourteenth
25   Amendment due process disciplinary segregation claim against these proposed defendants. For this
26

27
     1
              The Court previously granted Plaintiff’s Motion to Substitute Classification Sergeant Tanya Vai and
28   Classification Sergeant Darin Hardin on January 20, 2021. ECF No. 126 at 3.
                                                         1
 1   reason, the Court denies the substitutions requested without prejudice.                       Plaintiff may, upon

 2   appointment of pro bono counsel, renew these substitution requests if counsel deems it appropriate.

 3            B.       Count 13 Proposed Substitutions.

 4            Plaintiff seeks to substitute Dustin Kim, P. #5908, for Defendant Kim, Doe 19, in his First

 5   Amendment retaliation, Fourteenth Amendment excessive force, and state law assault and battery

 6   claims. ECF No. 131 at 4. The Court previously found Plaintiff describes Defendant Kim’s

 7   participation in the constitutional violations with sufficient detail to permit this substitution to

 8   proceed. ECF No. 22 at 11. For this reason, Plaintiff’s substitution of Dustin Kim, P. #5908, for

 9   Defendant Kim in his surviving Count 13 claims is granted.

10            With respect to Plaintiff’s desire to substitute six named defendants for Doe Defendants in

11   Count 13, Plaintiff alleges that for a period of approximately four months officers denied Plaintiff’s

12   request for properly sized footwear, that he had to wear two right-footed shoes, and that this resulted

13   in creating a dangerous condition of confinement. Defendants argue that Plaintiff’s Motion is

14   deficient as it relates to those who denied Plaintiff footwear because Plaintiff fails to provide enough

15   factual detail to satisfy Fed. R. Civ. P. 8(a)’s pleading requirements. ECF No. 142 at 4. Plaintiff

16   responds that Defendants’ denial of his requests resulted in “unreasonable dangerous condition[s] of

17   confinement” to Plaintiff, including “taking a shower on a wet floor, and/or walking up and down

18   the staircase.” ECF No. 147 at 3.

19            The Court’s Screening Order establishes Plaintiff is allowed to proceed against Doe

20   Defendants who denied Plaintiff proper footwear when he learns their identities. ECF No. 22 at 13.

21   Therefore, with respect to the six defendants who Plaintiff properly identified as being substituted

22   for currently named Doe Defendants in his footwear denial claim, Plaintiff’s Motion is granted. 2

23            Plaintiff also seeks to add numerous defendants to his conditions of confinement claim who

24   were “somehow informed via ‘kite’ or ‘grievance’ or ‘word by mouth’ about the failure and refusal

25   to acquire proper footwear for Plaintiff.” ECF No. 131 at 7. This request goes beyond what the

26
     2
              To the best of the Court’s ability to decipher Plaintiff’s Motion and reasonably identify individuals Plaintiff
27   claims denied him proper footwear, the properly substituted defendants in Count 13 include Michael Chambers;
     Raymond Bunch; Steven White; Corrections Officer Tate (P# 15638); Corrections Officer Taylor (P# 5928); and
28   Corrections Officer T. Glover.
                                                               2
 1   Court’s Order permitted Plaintiff to do. ECF Nos. 22 and 126. Thus, to the extent that Plaintiff

 2   seeks to add or substitute in defendants who were “informed” of the denials of footwear, Plaintiff’s

 3   Motion is denied.

 4           C.     Count 18 Proposed Substitutions.

 5           In Count 18, the Court allowed Plaintiff’s First Amendment Retaliation claim to proceed

 6   against defendants Reynald, Newman, Patton, Green, and Doe officers; Plaintiff’s Fourteenth

 7   Amendment strip search claim to proceed against Doe officers; and Fourteenth Amendment due

 8   process-property claim to proceed against Reynald, Newman, Patton, Green, and Doe officers. ECF

 9   No. 22 at 16-17. Plaintiff now seeks to substitute Jesse Reynolds for defendant Reynald, Richard

10   Newman for defendant Newman, Angela Patton for defendant Patton, and Mitchell Green for

11   defendant Green. These name substitutions will be allowed.

12           Plaintiff also alleges that defendants Corrections Officer Hunter and John Doe # 6 subjected

13   him to an illegal strip search after which, while Plaintiff was allegedly placed in a visiting care booth,

14   his legal books were supposedly confiscated. Plaintiff’s substitution of Corrections Officer Hunter

15   for John Doe 5 will be allowed to proceed. With respect to Plaintiff’s allegations regarding John

16   Doe # 6, the Court finds there is no substitution to make.

17           Plaintiff also identifies a conversation with Sergeant Berndt regarding the due process-

18   property claim; however, Plaintiff does not explain Berndt’s involvement in any of his Count 18

19   claims other than an alleged potential threat to Plaintiff’s reading glasses, which Berndt returned to

20   Plaintiff. ECF No. 131 at 9. The allegations against Berndt are insufficient to state violations of the

21   constitutional rights identified in Count 18. Accordingly, this substitution will not be allowed at this

22   time.

23           In addition to the above, Plaintiff seeks to add seven defendants to Count 18 as supervisors

24   because they were allegedly deliberately indifferent to retaliatory and harassing misconduct. ECF

25   No. 131 at 10. Specifically, Plaintiff contends that “[p]roduction of video surveillance of particular

26   events can adequately conclude at what degree John Doe 2 – Walter Hampton, Mitchell Green, Lt.

27   Lusch, Sergeant Batu, Sergeant Lebaron, Sergeant Hightower, and Sergeant Wallace acted or

28   participated relative to Count 18.” Id. At the pleading stage of proceedings Plaintiff must allege
                                                        3
 1   sufficient facts to take a claim from conceivable to plausible. Bell Atlantic Corp. v. Twombly, 550

 2   U.S. 544, 570 (2007). Plaintiff’s allegations assert conceivable, not plausible claims and therefore

 3   are insufficient to state a claim against these seven proposed defendants. Plaintiff’s Motion seeking

 4   to add John Doe 2 – Walter Hampton, Mitchell Green, Lt. Lusch, Sergeant Batu, Sergeant Lebaron,

 5   Sergeant Hightower, and Sergeant Wallace to Count 18 is denied.

 6             D.     Count 19 Proposed Substitutions.

 7             Plaintiff seeks to substitute and/or add new defendants to Count 19’s First Amendment

 8   retaliation and Fourteenth Amendment due process-property deprivation claims. Plaintiff also seeks

 9   to add allegations to this claim through motion practice. ECF No. 131 at 10-12.

10             The Court’s Screening Order allowed Plaintiff to proceed with retaliation claims against

11   Defendants Shrewberry, Razzo, Whexl and Doe cell search officers, as well as due process-property

12   deprivation claims against Defendants Shrewberry, Razzo, Whexl, and Doe cell search and property

13   officers (ECF No. 22 at 18).

14             A review of Plaintiff’s allegations regarding the various individuals identified in this portion

15   of Plaintiff’s Motion fails to identify how any of the individuals were involved in conduct that

16   violated Plaintiff’s constitutional rights. Knowledge of Plaintiff’s missing legal books, managing

17   the property room and/or signing the property transaction receipt, all of which Plaintiff alleges, is

18   insufficient to state a property deprivation-due process claim. Taylor v. List, 880 F.2d 1040, 1045

19   (9th Cir. 1989) (liability under Section 1983 arises only upon a showing of personal participation by

20   the defendant). Therefore, Plaintiff’s Motion to substitute and/or add defendants to Count 19 is

21   denied.

22             E.     Unidentified Defendant Substitutions.

23             Plaintiff seeks to add new names to various claims in his Second Amended Complaint.

24   Plaintiff also identifies numerous potential defendants by P number only. The Court exercises its

25   inherent power to control its docket for itself, counsel, the parties and limit the continued effort to

26   expand this suit. Landis v. N. American Co., 299 U.S. 248, 254 (1936); Bernhardt v. Los Angeles

27   Cty., 339 F.3d 920, 925 (9th Cir. 2003); Tingley v. Nevada Dep’t of Pub. Safety, No. 3:14-cv-00406-

28   MMD-VP, 2015 WL 2448818, at *3 (D. Nev. May 21, 2015). There must be an end to amendments
                                                         4
 1   in this case. The Court has been lenient with Plaintiff and provided substantial opportunity to amend

 2   his Complaint. See Fed. R. Civ. P. 1. Thus, Plaintiff’s Motion to add these newly identified potential

 3   defendants is denied.

 4   II.      Order

 5            IT IS HEREBY ORDERED that Plaintiff’s Motion to Substitute True Names for Doe

 6   Defendants in Accordance with Courts [sic] Order ECF No. 126 (ECF No. 131) is GRANTED in

 7   part and DENIED in part.

 8            IT IS FURTHER ORDERED that Defendant Dustin Kim, P.# 5908, shall be substituted in

 9   for Defendant Kim, Doe 19, in all Counts in which he is named in Plaintiff’s Second Amended

10   Complaint.

11            IT IS FURTHER ORDERED that the following additional defendants shall be substituted

12   for Doe Defendants in Count 13 of Plaintiff’s Second Amended Complaint (ECF No. 15): Michael

13   Chambers; Raymond Bunch; Steven White; Corrections Officer Tate (P# 15638); Corrections

14   Officer Taylor (P# 5928); and Corrections Officer T. Glover.

15            IT IS FURTHER ORDERED that Defendant Reynald’s name shall be corrected to Jesse

16   Reynolds, Defendant Newman’s name shall be corrected to Richard Newman, Defendant Patton’s

17   name shall be corrected to Angela Patton, and Defendant Green’s name shall be corrected to Mitchell

18   Green.

19            IT IS FURTHER ORDERED that Corrections Officer Hunter shall be substituted for Doe 5

20   in Count 18 of Plaintiff’s Second Amended Complaint.

21            IT IS FURTHER ORDERED that except as stated above, Plaintiff’s Motion to Substitute

22   True Names for Doe Defendants (ECF No. 131) is DENIED.

23            IT IS FURTHER ORDERED that, no later than 10 Court days after the date of this

24   Order, the Office of the Attorney General shall file a notice advising the Court, copying Plaintiff,

25   of: (a) the names of the newly identified defendants including Michael Chambers, Raymond Bunch,

26   Steven White, Corrections Officer Tate (P# 15638), Corrections Officer Taylor (P# 5928),

27   Corrections Officer T. Glover, and Corrections Officer Hunter for whom it accepts service; (b) the

28   names of the newly identified defendants for whom it does not accept service, and (c) the names of
                                                      5
 1   the defendants for whom it is filing the last-known-address information under seal. As to any of the

 2   named defendants for whom the Attorney General’s Office cannot accept service, the Attorney

 3   General’s Office shall file, under seal, but shall not serve the inmate Plaintiff, the last known

 4   address(es) of those defendant(s) for whom it has such information. If the last known address of the

 5   defendant(s) is a post office box, the Attorney General’s Office shall attempt to obtain and provide

 6   the last known physical address(es).

 7          IT IS FURTHER ORDERED that Plaintiff shall not be entitled to file any additional motions

 8   for the purpose of substituting named defendants for Doe defendants prior to appointment of pro

 9   bono counsel. If counsel is appointed and finds additional meritorious claims or defendants should

10   be amended, Plaintiff’s counsel may move the Court to amend at that time.

11          DATED THIS 3rd day of May, 2021.

12

13
                                                         ELAYNA J. YOUCHAH
14                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     6
